Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 07/14/2021. 
Claims 1-20 are pending in this application. 
Claims 1, 8 and 15 are independent claims. 
Claims 1,2, 5-9, 12-16, 19 and 20 are currently amended. 
This Office Action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1).

As per claim 1, Robinson teaches A computer-implemented method comprising: 
automatically deploying, by a processor, a first logical partition in a computer server, the deploying comprising: 
initiating, by the processor, a second logical partition in the computer server as a service machine, wherein the first logical partition is prevented from accessing the second logical partition; (Robinson Fig 2 Block 202 and [0024] In this example, a base VM can be created in the VM hosting server that may be a "gold standard" VM for an enterprise, and the VM can be listed in the directory of the server. The "gold standard" VM may comprise an operating system that is configured to operate a specified set of applications in a manner specified by the enterprise. In this way, a same "gold standard" VM can be cloned and used throughout an enterprise, for example)

The fact that the first logical partition (Fig 1 clone VM 104) has no access to the second VM (Fig 1 base VM 104) is amply demonstrated in Fig 1 of Robinson whereby the files are cloned (Fig 1 Block108) on a storage volume (Fig 1 Block 116) (see also Robinson [0019] In the example embodiment 100, the base VM 104 can be cloned 108 on a storage volume 116 in the server 102 to create a plurality of cloned VMs 106)

copying, by the processor, files associated with an operating system to the storage according to the volume serials created, the files are copied from the second logical partition to the first logical partition; (Robinson [0023] At 208, VM files can be copied into one or more  desired locations in the storage container, using a snapshot of the files. For example, a snapshot can be a locally retained, read-only, point-in-time image of data.)

The creation of volume serials is taught below in Cropper.

customizing, by the processor, configuration settings associated with the operating system according to predetermined values; (Robinson [0026] At 214, in the exemplary method 200, one or more cloned VMs can be customized by modifying a VM's parameters, for the respective one or more cloned VMs. For example, one may wish to individualize respective cloned VMs within the hypervisor environment, which can be performed in a manner that is acceptable to the hypervisor. In this example, respective hypervisors may have different protocols for customizing a VM, therefore, customization can include determining a hypervisor's protocols for customization [predetermined values based on hypervisor protocols]. [0027] In one embodiment, customizing a VM can be performed by manually changing configuration files associated to the cloned VM by parsing a file's contents and changing parameters as desired.)

Robinson does not teach receiving, by the processor, an address of storage associated with the first logical partition and creating, by the processor, on the storage, volume serials with a predetermined naming structure.
However, Cropper teaches receiving, by the processor, an address of storage associated with the first logical partition; (Cropper [0081] in block 290, one or more virtual storage volumes may be added for the virtual machine).
Cropper also teaches creating, by the processor, on the storage, volume serials with a predetermined naming structure; (Cropper [0081] one or more virtual 

The examiner is interpreting this “predetermined naming structure” under broadest reasonable interpretation to include the volume identifier and the template identifier mentioned above.

Cropper teaches activating, by the processor, the logical partition and operating system using a base control program internal interface. (Cropper [0069] In fact, in some embodiments, rather than an administrator having to manually key in all of the relevant attributes needed to deploy a virtual machine, the administrator may be able to create a single higher level composite virtual machine from multiple lower level virtual machine templates, give it a name, and press a deploy user interface control [base control program internal interface], with software such as a virtualization manager then handing the task of performing the actual virtual machine deployment using the deployment attributes specified by the referenced lower level virtual machine templates.  Subsequent deployments using the same composite virtual machine template in such embodiments may also be simplified further, as an administrator may simply select the 


It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cropper with the system of Robinson to use a volume naming structure. One having ordinary skill in the art would have been motivated to use Cropper into the system of Robinson for the purpose of initiating deployment of virtual machines according to certain attributes. (Cropper paragraph 08)

As to claims 8 and 15, they are rejected based on the same reason as claim 1.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Bahramshahry (US 2018/0321979 A1).

As per claim 2, Robinson and Cropper do not teach deploying further comprising initiating a workload scheduler after activating the logical partition.
However, Bahramshahry teaches deploying further comprising initiating a workload scheduler after activating the logical partition. (Bahramshahry [0058] 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Bahramshahry with the system of Robinson and Cropper to initiate a workload. One having ordinary skill in the art would have been motivated to use Bahramshahry into the system of Robinson and Cropper for the purpose of optimizing utilization of resources. (Bahramshahry paragraph 06) 

As to claims 9 and 16, they are rejected based on the same reason as claim 2.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1).

As per claim 3, Robinson, Cropper and Bahramshahry do not teach deploying further comprising installing, by the processor, one or more middleware applications on the operating system.
However, Reddy teaches deploying further comprising installing, by the processor, one or more middleware applications on the operating system. (Reddy 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Reddy with the system of Robinson and Cropper and Bahramshahry to deploy middleware applications. One having ordinary skill in the art would have been motivated to use Reddy into the system of Robinson and Cropper and Bahramshahry for the purpose of providing ready access to the hardware resources required to run an application. (Reddy paragraph 04) 

As to claims 10 and 17, they are rejected based on the same reason as claim 3.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Tompkins (US 2018/0293622 A1).

As per claim 4, Reddy teaches starting, by the workload scheduler, instances of the one or more middleware applications. (Reddy [0024] Tasks are executed by the VMs 114 to install, configure, and/or start one or more application components.  For example, a task may be a script that, when executed by a VM 114, causes the VM 114 
However, Tompkins teaches configuring, by the workload scheduler, the one or more middleware applications by logging on to the one or more middleware applications using corresponding login credentials; (Tompkins [0030] Additionally, a login credential may be required in order to change the system settings.  For example, the device may require a retail channel manager's login credential in order to modify the system settings)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Tompkins with the system of Robinson and Cropper and Bahramshahry and Reddy to use a login for middleware applications. One having ordinary skill in the art would have been motivated to use Tompkins into the system of Robinson and Cropper and Bahramshahry and Reddy for the purpose of updating a device (Tompkins paragraph 04). 

As to claims 11 and 18, they are rejected based on the same reason as claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Koo (US 2018/0150237 A1).

As per claim 5, Robinson, Cropper, Bahramshahry, Reddy do not teach installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications.
However, Koo teaches installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications. (Koo [0050] For example, the memory manager 310 may map the virtual address space associated with an application installed in the electronic device 300 to a physical page of the memory 320.  In particular, the memory manager 310 may map pieces of the same content data recorded in virtual address spaces associated with plural applications installed in the electronic device 300 or recorded in a virtual address space associated with one application to one physical page of the memory 320).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Koo with the system of Robinson and Cropper and Bahramshahry and Reddy to use an address space for middleware applications. One having ordinary skill in the art would have been motivated to use Koo into the system of Robinson and Cropper and Bahramshahry and Reddy for the purpose of providing efficient memory management (Koo paragraph 01). 

As to claim 12, it is rejected based on the same reason as claim 5.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Yoshida (US 2009/0228889 A1) and Ge (US 2019/0266072 A1) and Gao (US 2018/0124152 A1).

As per claim 6, Robinson, Cropper do not teach automatically un-deploying, by the processor, the logical partition, the un-deploying comprising: deactivating, by the processor, the logical partition and operating system using the base control program internal interface.
However, Yoshida teaches automatically un-deploying, by the processor, the logical partition, the un-deploying comprising:  deactivating, by the processor, the logical partition and operating system using the base control program internal interface; (Yoshida [0048] The virtual machine interface 106 is used to activate or deactivate a virtual machine as a guest OS on the basis of a virtual machine image file stored in the virtual machine shared file management table 400a.  The virtual machine interface 106 controls a virtual machine in response to a request transmitted from the virtual machine management unit 101b included in the computation resource management section 101).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Yoshida with the system of Robinson and Cropper to deactivate a logical partition. One having ordinary skill in the art would have  
Yoshida does not teach initializing the storage associated with the logical partition to an extended count key data based direct access storage disk.
However, Ge teaches initializing the storage associated with the logical partition to a storage disk. (Ge [0060] As another example, the instance deployment manager 120 can format the disks of the physical computing devices that host the virtual machine instances 142 such that prior data stored therein is erased and the disks are configured in the proper format for hosting virtual machine instances 142)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Ge with the system of Robinson and Cropper and Yoshida to initialize a storage. One having ordinary skill in the art would have been motivated to use Ge into the system of Robinson and Cropper and Yoshida for the purpose of facilitating increased utilization of data center resources. (Ge paragraph 03)

Ge does not teach an extended count key data based direct access storage disk.
However, Gao teaches an extended count key data based direct access storage disk (Gao [0067] As used herein, a volume, or logical volume, includes a single accessible storage area.  For example, a logical volume may be a portion of a 

The examiner is interpreting this according to paragraph 69 of the specification which states “Further, the method includes automatically initializing the ECKD DASD for the target partition 321a, at block 506. Here, initializing includes erasing physical data from the ECKD DASD so that the ECKD DASD can be reused at a later time”.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Gao with the system of Robinson and Cropper and Yoshida and Ge to use a CKD. One having ordinary skill in the art would have been motivated to use Gao into the system of Robinson and Cropper and Yoshida and Ge for the purpose of saving virtual machine data in a certain format.

As to claims 13 and 20, they are rejected based on the same reason as claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Reddy (US 2015/0106806 A1) .

 initiating a hardware management console profile for the logical partition.
However, Reddy teaches initiating a hardware management console profile for the logical partition. (Reddy  [0034] The service manager 148 of the illustrated example manages the deployment of virtual machines (e.g., virtual machine blueprints) according to assigned service levels identified in a profile.  Example profiles identify various services to be utilized by deployed virtual machines and associate levels of those services to profiles.  A service may be any task, resource, or plugin to be utilized by a virtual machine (e.g., network services, plugins, and/or resources; storage services, plugins, and/or resources; domain name services, plugins, and/or resources; database services, plugins, and/or resources; monitoring services, plugins, and/or resources; load balancing services, plugins, and/or resources; security services, plugins, and/or resources; etc.).  Levels of the services may be associated with various costs and/or resource utilization levels.  For example, three profiles may be utilized: gold, silver, and bronze.  For each of the profiles, services of different levels (e.g., different costs) may be assigned.  For example, a gold profile may be linked to 10 gigabit network services (e.g., most expensive services), a silver profile may be linked to 1 gigabit network services (e.g., mid-priced services), and a bronze profile may be linked to 100 megabit network services (e.g., lowest cost services).  The example service manager 148 of FIG. 1 provides a user interface for creation of the profiles; adding services, resources, and/or plugins to the profiles; and displaying information about the profiles (e.g., cost, utilization information, etc.).  Access to the profile configuration of the service manager 148 may be limited by authorization levels…).

The examiner is interpreting this according to paragraph 62 which states “The image profile is established for all possible partitions prior to provisioning the target partition 321a”. The claim is interpreted accruing to broadest reasonable interpretation to mean a hardware profile is established for the logical partition.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Reddy with the system of Robinson and Cropper to use a hardware profile. One having ordinary skill in the art would have been motivated to use Reddy into the system of Robinson and Cropper for the purpose of providing ready access to the hardware resources required to run an application. (Reddy paragraph 04) 

As to claim 14, it is rejected based on the same reason as claim 7.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (US 2010/0122248 A1) in view of Cropper (US 2017/0139730 A1) in further view of Bahramshahry (US 2018/0321979 A1) and Reddy (US 2015/0106806 A1) and Tompkins (US 2018/0293622 A1) and Koo (US 2018/0150237 A1).

As per claim 19, Robinson, Cropper, Bahramshahry, Reddy and Tompkins do not teach wherein installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications.
wherein installing the one or more middleware applications comprises activating one or more address spaces for each of the middleware applications. (Koo [0050] For example, the memory manager 310 may map the virtual address space associated with an application installed in the electronic device 300 to a physical page of the memory 320.  In particular, the memory manager 310 may map pieces of the same content data recorded in virtual address spaces associated with plural applications installed in the electronic device 300 or recorded in a virtual address space associated with one application to one physical page of the memory 320).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Koo with the system of Robinson and Cropper and Bahramshahry and Reddy and Tompkins to use an address space for middleware applications. One having ordinary skill in the art would have been motivated to use Koo into the system of Robinson and Cropper and Bahramshahry and Reddy and Tompkins for the purpose of providing efficient memory management (Koo paragraph 01). 

Response to Arguments
Applicant's arguments filed on 07/14/2021 have been fully considered but they are not persuasive. 

.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196